DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “Integrated Display Panel Including Photodiode, Manufacturing Method Thereof And Display Device”.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 5, 7 and 8 recites the limitation "the light-emitting element" in line 2 (of each claim).  There is insufficient antecedent basis for this limitation in the claim.  For the the examiner interprets each of claims 5, 7 and 8 as depending from claim 4 (instead of claim 1, as currently recited).
Claims 6, 9 and 12-19 are indefinite because they depend from either independent claim 5 or claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2017/0161543 A1; hereinafter, “Smith”).
Regarding claims 1-3, 10 and 20:
	re claim 1, Smith discloses an integrated display panel 200 (Fig. 2 and [0056]), comprising a first base substrate 206 [0056] and a second base substrate 214 [0057], the first base substrate and the second base substrate being disposed opposite to each other, the first base substrate being provided with a pixel unit 210 (Fig. 2 and [0056]) thereon, the pixel 
the integrated display panel further comprises an image acquisition module 202 (Fig. 2 and [0056]) which comprises a photo sensing unit 202a or 202b (Fig. 2 and [0056]) disposed in each of the sub-pixel units 210 (Fig. 2), the photo sensing unit comprises a photodiode ([0029] or [0059]) positioned in a non-display region of the sub-pixel unit, the photodiode is configured to photoelectrically convert light from a target area 212 (Fig. 2 and [0056]) to obtain an electric signal representing an image of the target area (i.e., photoelectrically converting light to an electric signal is typical for a photodiode);
re claim 2, the integrated display panel according to claim 1, wherein the photo sensing unit 202 (Fig. 2 and [0056]) further comprises a lens ([0057] wherein the cover layer 214 may include lenses) which is disposed above the photodiode and is configured to increase a luminous flux entering the photodiode (i.e., this would be a common function of a lens);
	re claim 3, the integrated display panel according to claim 2, wherein the lens is formed on the second base substrate 214 (Fig. 2 and [0057]), and an orthographic projection of the lens on the first base substrate 206 overlaps an orthographic projection of the photodiode 202a/202b on the first base substrate (e.g., an orthographic projection would be relative to some chosen point of reference, accordingly, if one chooses an orthogonal plane to light ray 230 in Fig. 2 and [0064], then the orthogonal projection of the lens overlaps an orthogonal projection of the photodiode, i.e., it is noted, a “projection” as currently claimed is considered to be no more than a special relationship between two overlapping structures, i.e., a lens in layer 214 would overlap with photo diode 202a along some chosen line parallel to line “230” in Fig. 2);
re claim 10, Smith discloses all pertinent elements in this claim, e.g., all pertinent limitations are also recited in claim 1 (which is anticipated by Smith); furthermore, Smith discloses a process in Figs. 4B, 5B, 6B, 7B and 8B; for example, Smith discloses forming a first base substrate 206 (step 402 in Fig. 4B), forming a pixel unit (step 404 in Fig. 4B), and forming a second base substrate 214 (Fig. 2) on a surface of the pixel unit 202 facing away from the first base substrate; accordingly, Smith anticipates the current claim because all pertinent structural elements are disclosed and the current claim merely recites providing and forming the pertinent structural elements; and
 	re claim 20, Smith discloses a display device, comprising an integrated display panel according to claim 1 and a driving circuit [0039] for driving the integrated display panel.
	Therefore, Smith anticipates claims 1-3, 10 and 20.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-9 and 12-19 (all as interpreted/understood) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is allowed primarily because the prior art of record cannot render obvious the limitations in this claim (when combined with the limitations in claim 1);

Claim 5 and 6 (as interpreted/understood) are allowed primarily because the prior art of record cannot render obvious the limitations in claim 5 (when combined with the limitations in claim 1);
Claim 7, 9 and 12-19 (as interpreted/understood) are allowed primarily because the prior art of record cannot render obvious the limitations in claim 7 (when combined with the limitations in claim 1); and 
Claim 8 (as interpreted/understood) is allowed primarily because the prior art of record cannot render obvious the limitations in this claim (when combined with the limitations in claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose integrated display panels comprising photo sensing units having some features similar to those of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892